Case 1:19-cv-01437-CMA-NRN Document 111 Filed 11/17/20 USDC Colorado Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                 Magistrate Judge N. Reid Neureiter

   Civil Action No: 19-cv-01437-CMA-NRN                 Date: November 17, 2020
   Courtroom Deputy: Stacy Libid                        FTR: Courtroom C203

    Parties:                                            Counsel:

    LANDON MONDRAGON,                                   Craig Sanders

         Plaintiff,

    v.

    NOSRAK LLC and                                      Thomas Werge
    KASEY KING,

         Defendants,

    v.

    JESSICA MOORE,                                      James Juo

         Third-Party Defendant.


                                      COURTROOM MINUTES


   TELEPHONIC STATUS CONFERENCE

   10:30 a.m.         Court in session.

   Court calls case. Appearance of counsel.

   Status of the case is discussed.

   ORDERED: A Telephonic Revised Scheduling Conference is set for December 8,
            2020 at 3:00 p.m. before Magistrate Judge N. Reid Neureiter in
            Courtroom C203, Second floor, Bryon G. Rogers Courthouse, 1929 Stout
            Street, Denver, Colorado 80294. Plaintiff is to take the laboring oar in
            preparing a revised proposed scheduling order. The parties shall
            electronically file their proposed Scheduling Order through CM/ECF, and
            include a courtesy copy of the proposed revised Scheduling Order in a
            Word format sent by email to Neureiter_Chambers@cod.uscourts.gov no
Case 1:19-cv-01437-CMA-NRN Document 111 Filed 11/17/20 USDC Colorado Page 2 of 2




                later than December 2, 2020. The parties are directed to call the
                conference line as a participant at (888) 398-2342, Access Code
                5755390# at the scheduled time.

   ORDERED: The STAY of discovery is LIFTED.

   ORDERED: Motion for Referral for Alternative Dispute Resolution Pursuant to LR 16.6
            and Temporary Stay [Docket No. 92] is DENIED AS MOOT.

   10:46 a.m.   Court in recess.

   Hearing concluded.
   Total in-court time 00:16

   *To order transcripts of hearings, please contact either Patterson Transcription
   Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                               2
